Citation Nr: 0922072	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
eye disorder to include macular degeneration, degenerative 
eye disease, and impaired vision claimed as secondary to 
biological experimentation.  

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to biological experimentation.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to biological experimentation.

4.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include panic attacks and depression 
claimed as secondary to biological experimentation.  

5.  Entitlement to service connection for a chronic disorder 
manifested by dizziness claimed as secondary to biological 
experimentation.  

6.  Entitlement to service connection for a chronic arthritic 
disorder to include rheumatoid arthritis claimed as secondary 
to biological experimentation.  

7.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to biological experimentation.  

8.  Entitlement to service connection for Raynaud's disease 
or other chronic circulatory disorder claimed as secondary to 
biological experimentation.  

9.  Entitlement to service connection for a chronic heart 
disorder to include heart disease, endocarditis, and 
myocarditis claimed as secondary to biological 
experimentation.  

10. Entitlement to service connection for a cardiovascular-
renal disorder to include hypertension claimed as secondary 
to biological experimentation.  

11.  Entitlement to service connection for a chronic muscle 
disorder to include myasthenia gravis and muscle weakness 
claimed as secondary to biological experimentation.  

12.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include ulcers claimed as 
secondary to biological experimentation.  

13.  Entitlement to service connection for a chronic headache 
disorder claimed as secondary to biological experimentation.  

14.  Entitlement to service connection for a chronic disorder 
manifested by cholesterol problems claimed as secondary to 
biological experimentation.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in September 2005 and 
September 2006 by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

In June 2008, the Board remanded this case for additional 
development.  It has since returned to the Board.  

In March 2009, the Veteran submitted a statement in response 
to the February 2009 Supplemental Statement of the Case 
(SSOC).  The Veteran's statement essentially duplicates 
arguments and contentions already of record and a remand for 
issuance of additional SSOC is not required.  See 38 C.F.R. 
§§ 19.31, 19.37 (2008).

In an effort to avoid duplication, the Board has 
recharacterized some of the appeal issues.  That is, 
entitlement to service connection for Raynaud's disease and 
entitlement to service connection for a circulatory disorder 
will be discussed as one issue.  Additionally, the previous 
remand separately listed entitlement to service connection 
for a chronic renal disorder, to include nephritis; and 
cardiovascular-renal disorder to include hypertension.  These 
issues have been consolidated and will be discussed with the 
issue of entitlement to service connection for a chronic 
heart disorder.

The issues of entitlement to service connection for headaches 
and for a chronic acquired psychiatric disorder are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Uncorrectable refractive error and a slight convergent 
squint of the left eye were noted at enlistment.  There is no 
evidence of superimposed injury or aggravation during active 
service and the preponderance of the evidence is against a 
finding that the Veteran currently has eye disability of the 
left and/or right eyes that is related to active military 
service or events therein.  

2.  Evidence of record does not show current diagnoses of 
hearing loss and/or tinnitus related to active military 
service or events therein; and there is no evidence of 
bilateral hearing loss manifested to a compensable degree 
within one year following discharge from service.  

3.  Evidence of record does not show currently diagnosed 
disability manifested by dizziness that is related to active 
military service or events therein.  

4.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed osteoarthritis is 
related to active military service or events therein; and 
there is no evidence of arthritis manifested to a compensable 
degree within one year following discharge from service.  

5.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed diabetes is related to 
active military service or events therein; and there is no 
evidence of diabetes manifested to a compensable degree 
within one year following discharge from service.  

6.  Evidence of record does not show a current diagnosis of 
Raynaud's disease or other circulatory disorder; and there is 
no evidence of Raynaud's disease manifested to a compensable 
degree within one year following discharge from service.  

7.  The preponderance of the evidence is against a finding 
that the Veteran currently has a chronic heart disorder to 
include heart disease, endocarditis, and myocarditis that is 
related to active military service or to service-connected 
disability; and there is no evidence of endocarditis 
manifested to a compensable degree within one year following 
discharge from service.  

8.  The preponderance of the evidence is against a finding 
that the Veteran currently has a cardiovascular-renal 
disorder, including hypertension, that is related to active 
military service or to service-connected disability; and 
there is no evidence of cardiovascular-renal disease, 
including hypertension, manifested to a compensable degree 
within one year following discharge from service.  

9.  Evidence of record does not show currently diagnosed 
disability manifested by muscle weakness that is related to 
active military service or events therein; and there is no 
evidence of myasthenia gravis manifested to a compensable 
degree within one year following discharge from service.  

10.  The preponderance of the evidence is against a finding 
that the Veteran's currently diagnosed GERD is related to 
active military service or events therein; and there is no 
evidence of ulcers manifested to a compensable degree within 
one year following discharge from service.  

11.  Elevated cholesterol is a laboratory finding and not a 
disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  Service connection for a chronic acquired eye disorder to 
include macular degeneration, degenerative eye disease, and 
impaired vision claimed as secondary to biological 
experimentation is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2008).  

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2008).  

4.  Service connection for a chronic disorder manifested by 
dizziness is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  

5.  Service connection for a chronic arthritic disorder to 
include rheumatoid arthritis is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

6.  Service connection for diabetes is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

7.  Service connection for Raynaud's disease or other chronic 
circulatory disease is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

8.  Service connection for a chronic heart disorder to 
include heart disease, endocarditis, and myocarditis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  
 
9.  Service connection for a cardiovascular-renal disorder to 
include hypertension is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

10.  Service connection for a chronic muscle disorder to 
include myasthenia gravis and muscle weakness is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

11.  Service connection for a chronic gastrointestinal 
disorder to include ulcers is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

12.  Service connection for a chronic disorder manifested by 
cholesterol problems is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Letter dated in March 2005 addressed the Veteran's claims for 
service connection for eye disability, bilateral hearing 
loss, and tinnitus.  Letter dated in May 2005 addressed 
claims for service connection for dizziness and panic 
attacks.  Letter dated in June 2006 addressed claims for 
service connection for arthritis, diabetes, heart problems, 
muscle weakness, renal disease, circulatory problems, 
Raynaud's disease, stomach or ulcer problems, hypertension, 
headaches, depression, cardiovascular disease and cholesterol 
problems.  On review, the Veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection and has been advised of the information and 
evidence VA would provide and of the information and evidence 
he was responsible for providing.  He was asked to submit any 
evidence in his possession that pertains to his claims and 
has been provided information regarding how VA assigns 
disability ratings and effective dates.  The claims were 
readjudicated in the March 2006 SOC and the August 2007 SOC.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records, service personnel records, and VA medical center 
(VAMC) records.  In various statements, the Veteran indicated 
that he tried to get his previous medical records but the 
doctors are deceased or the records have been destroyed.  
Information in the claims file indicates the Veteran is 
receiving benefits from the Social Security Administration 
(SSA); however, entitlement appears to be based on age and 
not disability.  Therefore, the Board finds that a remand to 
request SSA records, if any, would serve no useful purpose 
and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The June 2008 remand directed that the RO attempt to locate 
records associated with the Veteran's participation in a 
classified research project.  No additional information was 
received beyond additional copies of personnel records 
already associated with the claims file, and there is no 
indication in the record that these records are available 
from alternate sources.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4) 
(2008).

As will be discussed in detail below, with the exception of 
headaches and a psychiatric disorder, the record does not 
contain credible lay or medical evidence showing that the 
Veteran had the claimed disabilities during service or within 
any applicable presumptive period and that such disabilities 
continued to present.  The Veteran contends that his 
conditions are related to participation in an in-service 
research project.  In his October 2005 notice of 
disagreement, he noted that his problems may not have shown 
up while in service but started affecting him later in life.  
He further stated that there was no possible way to show the 
experiments did not contribute to his health problems.  Lay 
statements of record also suggest that germ warfare 
experiments played a part in the Veteran's current health 
problems.  

In June 2006, the RO requested that the Veteran provide 
additional information regarding the research project.  In 
response, the Veteran reported that he was involved in a top 
security project in 1955 that involved breathing germs in 
small doses.  He has no idea what it was.  The Veteran's 
service records confirm participation in a "highly 
classified and technical research project".  However, as 
noted the details of the project are unknown and additional 
records pertaining to his participation could not be located.  
In any event, even presuming that the Veteran did participate 
in a project that involved exposure to dangerous substances, 
the Veteran is not considered competent to report the medical 
and/or technical nature of the testing, nor is he competent 
to relate his current medical conditions to participation in 
such testing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

Thus, even assuming, without conceding, that the Veteran was 
exposed to a chemical or biological agent as part of the 
research project, the record simply does not contain 
competent evidence relating current conditions to such.  On 
review, the Board finds that the requirements for a VA 
examination are not met regarding any of the claimed 
disabilities denied herein.  Although the Veteran sincerely 
believes his current medical issues are related to his 
military service, this is not supported by the evidence of 
record and the Board is under no obligation to obtain a 
medical opinion.  See Wells v. Principi, 326 F.3d 1381 
(2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).

Service connection will be presumed for certain chronic 
diseases, including other organic disease of the nervous 
system (such as hearing loss), arthritis, diabetes mellitus, 
Raynaud's disease, endocarditis, cardiovascular-renal disease 
including hypertension, myasthenia gravis, and peptic ulcers 
(gastric or duodenal), if manifest to a compensable degree 
within one year after discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).  "Cardiovascular-renal disease, 
including hypertension" applies to combination involvement 
of the type of arteriosclerosis, nephritis, and organic heart 
disease, and since hypertension is an early symptom long 
preceding the development of those diseases in their more 
obvious forms, a disabling hypertension within the 1-year 
period will be given the same benefit of service connection 
as any of the chronic diseases listed.  38 C.F.R. § 3.309(a) 
(2008).  The term "endocarditis" covers all forms of 
valvular heart disease.  Id. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Without a currently diagnosed disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

Eye disorder

In his February 2005 claim, the Veteran requested service 
connection for "impaired vision (degenerative eye disease?) 
1954-1957".  In various statements, he contends that his 
current eye problems are a result of participating in a 
research project and being used as a "guinea pig."  

On examination for enlistment on January 25, 1954, the 
Veteran reported eye trouble.  On physical examination, 
ocular motility was reported as abnormal with a very slight 
convergent squint of the left eye, not considered disabling.  
Distant vision on the right was 20/20 and on the left was 
20/400.  Health record note dated January 27, 1954 indicates 
visual defect, left eye 20/400 without correction.  A 
physical profile was given.  Health record note dated January 
28, 1954 indicates vision in the left eye was 5/400 
uncorrectable.  Service records show the Veteran was given a 
prescription for glasses in January 1957.  Sick call 
treatment record dated the same day shows glasses ordered and 
left eye amblyopia exonopsia, existing prior to service.  
There is no evidence of any injury to the eyes during 
service.  On examination for separation in November 1957, 
ocular motility was reported as normal.  Distant vision was 
reported as 20/20 on the right and 20/400 on the left.  

In a statement received in March 2005, the Veteran reported 
that he had no contest with his left eye being blind.  In his 
October 2005 notice of disagreement, the Veteran suggested 
there was a problem with the rating decision because it 
stated that examination on January 28, 1954 showed 20/20 
vision on his left eye.  On review, the January 28, 1954 
health record appears to show vision in the right eye as 
20/25 correctable to 20/20 and vision in the left eye as 
described above.  In a March 2006 statement, the Veteran's 
spouse stated that the Veteran should not have been accepted 
for service with his left eye problems but that is not the 
eye they were concerned about.  Rather, that he has 
continually lost vision in his right eye since then.  In his 
March 2007 notice of disagreement, the Veteran reported that 
he served in the Navy with a bad left eye and that the 
service let him in with it when they should not have.  

VAMC records show treatment for complaints related to the 
eyes.  Various diagnoses are noted.  In August 2006, the 
Veteran was seen for a follow-up evaluation with complaints 
of increasing blurry vision.  Ocular history included 
amblyopia left eye, cataract right eye versus macular 
disease, and esotropia.  In January 2007, the Veteran 
underwent cataract extraction with lens implant in the right 
eye.  Opthalmology note dated in April 2007 notes the Veteran 
presented for evaluation of a cataract in the left eye.  
Visual acuity (far) was reported as 20/40 in the right eye 
and as 20/CF 4' (able to count fingers at 4 feet) in the left 
eye.  Assessment was (1) amblyopia left eye (Veteran reported 
that as a child he was unable to see out of that eye); (2) 
exudative age related macular degeneration left eye; and (3) 
NVSC (presumed to mean not visually significant cataract) 
left eye.  

Service records clearly show that a slight convergent squint 
left eye was noted at entrance.  There was also evidence of 
uncorrectable refractive error on the left.

The presumption of soundness does not apply to defects noted 
at entrance.  See 38 C.F.R. § 3.304(b) (2008).  The Board 
further notes that refractive errors of the eyes are 
congenital or developmental defects and not diseases or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2008).  VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990). 

Evidence of record establishes current eye disabilities.  
However, there is no evidence of chronic right eye disability 
during service or for many years thereafter.  The Board 
acknowledges the lay evidence that the Veteran frequently 
lost vision in the right eye following service.  This 
contention, however, is not supported by medical evidence 
which shows current vision as 20/40 in the right eye.  There 
is no indication of superimposed left eye injury or other 
evidence that the Veteran's left eye disability increased in 
severity during active service.  There is also no medical 
evidence suggesting that any current eye disability is 
otherwise related to service, to include the Veteran's 
participation in a classified research project.  Therefore, 
service connection for a chronic eye disorder is not 
established.

Bilateral hearing loss and tinnitus

In his February 2005 claim, the Veteran claimed service 
connection for bilateral hearing impairment and tinnitus due 
to military service occupation, duties, and noise exposure 
experiences from 1954 to 1957.  In subsequent statements, the 
Veteran appears to claim these disabilities are a result of 
participating in an in-service research project; however, he 
does not appear to have reported that either hearing 
difficulty or ringing in his ears began while he was in 
service.

On examination for enlistment in January 1954, the Veteran's 
hearing was reported as 15/15 on whispered voice testing 
bilaterally.  Service treatment records do not show 
complaints of or treatment for hearing problems or ringing in 
the ears.  On examination for separation in November 1957, 
hearing was reported as 15/15 on whispered and spoken voice 
testing bilaterally.  

The Veteran's DD Form 214 shows a military occupation 
specialty (MOS) of "SH" (ship's serviceman) with a related 
civilian occupation of laundryman.  Service personnel records 
also show naval rates of seaman apprentice and seaman.  

In a statement received in March 2005, the Veteran reported 
he has some connective ear problems.  In a statement 
submitted with his March 2006 Form 9, the Veteran reported 
that he never worked in the laundry but instead, worked in 
the Navy Exchange (NEX) as a sales clerk.  He reported that 
he has no treatment for his ear problems because it takes an 
act of Congress or you have to be disabled to get them to 
check you for this.  The Board observes that duty as a clerk 
in the NEX is consistent with the Veteran's naval rate.  
However, the Veteran has not specifically identified the 
source of his claimed in-service noise exposure and the Board 
does not consider the Veteran's occupation as a sales clerk 
likely to be productive of significant acoustic trauma.  

Evidence of record does not show current diagnoses of 
bilateral hearing loss and/or tinnitus.  The Board notes, 
however, that the Veteran is competent to report symptoms of 
disability such as difficulty hearing and ringing in the 
ears.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  

On review and even assuming, without conceding, that the 
Veteran was exposed to in-service noise exposure, the Board 
does not find that service connection is warranted.  That is, 
evidence of record does not show current diagnoses of 
bilateral hearing loss and/or tinnitus that are related to 
active military service or events therein, to include noise 
exposure or participation in a classified research project.  
As noted, the Veteran has not alleged a continuity of 
symptomatology since service, and there is no competent 
evidence relating such disabilities to service.  Further, 
there is no evidence of bilateral hearing loss manifested to 
a compensable degree within one year following discharge from 
service.  

Chronic disorder manifested by dizziness

In a statement received in March 2005, the Veteran reported 
that he experiences dizziness.  This statement was apparently 
construed as a claim for service connection.  

Service treatment records are negative for any complaints of 
or treatment for dizziness.  Disability manifested by 
dizziness was not noted at separation.  

Statement from G.C. dated in June 2006 indicates the Veteran 
is continually bothered by dizziness and weak spells.  
Statement from the Veteran's previous employer dated in June 
2006 indicates that due to various health concerns, including 
frequent dizziness, the Veteran had to retire.

VA progress note dated in June 2007 indicates that the 
Veteran denied dizziness.  Notwithstanding, in various 
statements the Veteran has reported that he experiences 
dizziness and he is competent to report feeling dizzy.  See 
Charles, supra.  On review, evidence of record does not show 
a currently diagnosed disability manifested by dizziness that 
is related to the Veteran's military service or events 
therein, to include the Veteran's participation in a 
classified research project.  He has not alleged a continuity 
of symptomatology since service, and there is no competent 
medical evidence relating such disability to service.  Thus, 
service connection is not warranted.  

Arthritis

In his March 2006 Form 9 and accompanying statement, the 
Veteran reported having arthritis and that he has had this 
problem for years.  This statement was apparently construed 
as a claim for service connection.  

By letter dated in June 2006, the Veteran was requested to 
identify which joints he had arthritis in.  The Veteran has 
not responded with the requested information.  

Service treatment records are negative for any complaints of 
or treatment for arthritis.  Sick call treatment record shows 
that Veteran was seen in January 1957 with complaints of both 
knees hurting from a fall down the stairs and a contusion 
right knee.  On examination for separation in November 1957, 
the Veteran's upper and lower extremities, feet, and spine, 
other musculoskeletal were reported as normal on clinical 
evaluation.  Arthritis was not noted.  

VAMC records show a current diagnosis of osteoarthritis.  A 
diagnosis of rheumatoid arthritis is not documented.  
Notwithstanding, the record does not contain competent 
evidence relating the Veteran's osteoarthritis to active 
military service or events therein, to include participation 
in a classified research project.  Although an injury to both 
knees was noted on active duty, he has not alleged a 
continuity of symptomatology in any of his joints since 
service, nor is there competent evidence otherwise relating 
the claimed arthritis to service.  Additionally, there is no 
evidence of arthritis manifested to a compensable degree 
within one year following discharge from service.  Thus, 
service connection is not warranted.  


Diabetes

In his March 2006 Form 9 and accompanying statement, the 
Veteran reported that he has diabetes and takes medications.  
This statement was apparently construed as a claim for 
service connection.

Service treatment records are negative for any treatment for 
or a diagnosis of diabetes.  On examination for separation in 
November 1957, the Veteran's endocrine system was reported as 
normal on clinical evaluation.  

VAMC records show a current diagnosis of diabetes.  
Notwithstanding, the record does not contain competent 
evidence relating the Veteran's diabetes to active military 
service or events therein, to include participation in a 
classified research project.  Additionally, there is no 
evidence of diabetes manifested to a compensable degree 
within one year following discharge from service.  

The Board acknowledges that diabetes mellitus type II is a 
disability associated with herbicide exposure and that 
herbicide exposure is presumed for veterans who served in 
Vietnam during a specified time period.  See 38 C.F.R. 
§§ 3.307, 3.309(e) (2008).  However, evidence of record does 
not show nor does the Veteran contend that he served in 
Vietnam.  Although the Veteran argues he was exposed to some 
kind of "germ" during his participation in the research 
project, he has not specifically alleged exposure to Agent 
Orange and service records are negative for any evidence of 
Agent Orange or other herbicide exposure.  Considering all 
evidence of record, service connection for diabetes is not 
warranted.  

Raynaud's disease or other chronic circulatory disorder

In his March 2006 Form 9 and accompanying statement, the 
Veteran reported he had Raynaud's and circulatory problems.  
This statement was apparently construed as a claim for 
service connection.  

Service treatment records do not show any complaints of or 
treatment for Raynaud's or other circulatory problems.  On 
examination for separation in November 1957, the Veteran's 
vascular system and upper and lower extremities were reported 
as normal on clinical evaluation.

VAMC records do not show a current diagnosis of Raynaud's or 
other circulatory disorder.  The Veteran has not specifically 
reported symptoms of Raynaud's or other circulatory disease, 
and he is not competent to diagnose this condition.  See 
Jandreau, supra.  Without evidence of current disability, 
service connection may not be granted.  See Brammer, supra.

Heart disorder and cardiovascular-renal disease, including 
hypertension

In his March 2006 Form 9, the Veteran reported that he had 
heart problems, kidney problems, and high blood pressure.  In 
an accompanying statement, he reported endocarditis, 
myocarditis, and nephritis.  He indicated that he has had 
heart problems for years and that these were first found by 
Dr. W.E.P. in 1959.  Lay statements support the Veteran's 
contentions that he has had heart problems for many years.  

Service treatment records are negative for any complaints of 
or treatment for heart or renal problems.  On examination for 
enlistment in January 1954, the Veteran's blood pressure was 
reported as 126/74.  On examination for separation in 
November 1957, the Veteran's blood pressure was reported as 
140/82.  A confirmed diagnosis of hypertension was not shown 
and the Veteran's heart and endocrine systems were reported 
as normal on clinical evaluation.  

VAMC records show a current diagnosis of hypertension and 
that the Veteran takes various medications to control this 
condition.  VAMC record dated in February 2005 notes a 
current medical history of heart disease with congestive 
heart failure.  Although the Veteran has reported various 
renal or kidney problems, VAMC records do not document a 
current diagnosis.  On review, the evidence does not show 
that the Veteran currently has valvular heart disease or 
cardiovascular-renal disease, including hypertension, that is 
related to active military service or events therein, to 
include participation in a classified research project.  
There is no continuity of symptomatology shown since service, 
and no competent evidence relating any current disability to 
service.  There is also no competent evidence of these 
disabilities manifested to a compensable degree within one 
year following discharge from service.  On review, service 
connection is not warranted.

Statement from the Veteran's Pastor suggests that his 
diabetes promotes heart problems.  In his Form 9 statement, 
the Veteran also suggested that his depression causes high 
blood pressure.  The Board has considered these contentions, 
but as discussed above, service connection for diabetes has 
been denied herein. Furthermore, even if service connection 
for a psychiatric disorder were established, there is no 
indication that the Veteran is competent to opine as to a 
relationship between that disability and high blood pressure.  
As there is no competent evidence of such a relationship, 
there is no basis for awarding secondary service connection.  

Muscle disorder

In his March 2006 Form 9 and accompanying statement, the 
Veteran reported having muscle weakness and myasthenia 
gravis.  This statement was apparently construed as a claim 
for service connection.  

Service treatment records are negative for complaints of or 
treatment for muscle weakness.  On examination for separation 
in November 1957, the Veteran's extremities and other 
musculoskeletal systems were reported as normal on clinical 
evaluation.  

Review of VAMC records does not show a diagnosis of 
myasthenia gravis.  The Veteran, however, is competent to 
report experiencing symptoms of muscle weakness.  See 
Charles, supra.  Notwithstanding, evidence of record does not 
show that the Veteran currently has a disability manifested 
by muscle weakness that is related to active military service 
or events therein, to include participation in a classified 
research project; there are no lay assertions that the 
symptoms had their actual onset during service and continued 
thereafter; and there is no evidence of myasthenia gravis 
manifested to a compensable degree within one year following 
discharge from service.  On review, service connection is not 
warranted.

Gastrointestinal disease, to include ulcer

In his March 2006 VA Form 9 and accompanying statement, the 
Veteran reported that he had stomach problems, and that he 
has ulcers and takes medication for this.

Service treatment records are negative for any complaints of 
or treatment for ulcers.  On examination for separation in 
November 1957, the Veteran's abdomen and viscera were 
reported as normal on clinical evaluation and no 
abnormalities of the gastrointestinal system were noted.  

VAMC records show a current diagnosis of gastroesophageal 
reflux disease (GERD).  The Veteran underwent an upper GI 
endoscopy in August 2005 for complaints of heartburn and 
dysphagia.  Impression was Schatzki ring; non-bleeding 
erosive gastropathy; mild duodenitis with no hemorrhage; and 
normal rest of the examined duodenum.  The Veteran also 
underwent a colonoscopy in August 2005.  Impression was 
normal cecum and normal ascending and transverse colon; 
diverticulosis; and mild internal hemorrhoids.  

On review, the record does not contain competent evidence 
showing current gastrointestinal disability, to include 
ulcers, that is related to active military service or events 
therein, to include the Veteran's participation in a 
classified research project.  There is also no evidence of a 
continuity of symptomatology since service, and no evidence 
of ulcers manifested to a compensable degree within one year 
following discharge from service.  Service connection is not 
warranted.  

Chronic disorder manifested by cholesterol problems

Service treatment records are negative for any evidence of 
treatment for or a diagnosis of a disorder manifested by 
cholesterol problems.  

VAMC record dated in December 2000 notes the Veteran has 
elevated cholesterol.  Subsequent records indicate 
dyslipidemia and that the Veteran is on Lovastatin.  

The Board concedes that the Veteran currently has high 
cholesterol.  Elevated cholesterol, however, is a laboratory 
test result and not, in and of itself, a disability.  See 61 
Fed. Reg. at 20,445 (May 7, 1996).  The applicable laws and 
regulations do not permit a grant of service connection for a 
laboratory finding, absent a showing of related disability.  
See Brammer, supra.  

On review, the record does not contain any medical evidence 
showing that the Veteran has a disability associated with 
high cholesterol that is related to active military service 
or events therein, to include participation in a classified 
research project. 

In summary, the Board sympathizes with the Veteran and 
acknowledges his sincere belief that current health problems 
are related to his military service.  Specifically, to his 
participation in the cited research project.  However, the 
Veteran is not competent to provide a medical etiology 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  The preponderance of the evidence is against the 
Veteran's claims for service connection and the doctrine of 
reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for a chronic acquired eye disorder to 
include macular degeneration, degenerative eye disease, and 
impaired vision claimed as secondary to biological 
experimentation is denied.  

Service connection for bilateral hearing loss, to include as 
secondary to biological experimentation is denied.

Service connection for tinnitus, to include as secondary to 
biological experimentation is denied.

Service connection for a chronic disorder manifested by 
dizziness claimed as secondary to biological experimentation 
is denied.  

Service connection for a chronic arthritic disorder to 
include rheumatoid arthritis claimed as secondary to 
biological experimentation is denied.  

Service connection for diabetes mellitus claimed as secondary 
to biological experimentation is denied.  

Service connection for Raynaud's disease or other chronic 
circulatory disorder claimed as secondary to biological 
experimentation is denied.  

Service connection for a chronic heart disorder to include 
heart disease, endocarditis, and myocarditis claimed as 
secondary to biological experimentation is denied.  

Service connection for a chronic cardiovascular-renal 
disorder to include hypertension claimed as secondary to 
biological experimentation is denied.

Service connection for a chronic muscle disorder to include 
myasthenia gravis and muscle weakness claimed as secondary to 
biological experimentation is denied.  

Service connection for a chronic gastrointestinal disorder to 
include ulcers claimed as secondary to biological 
experimentation is denied.  

Service connection for a chronic disorder manifested by 
cholesterol problems claimed as secondary to biological 
experimentation is denied.  


REMAND

In his March 2006 Form 9, the Veteran reported that while he 
was doing the biological experiments, he had bad headaches.  
This statement was apparently construed as a claim for 
service connection.  He also seeks service connection for a 
chronic acquired psychiatric disorder to include panic 
attacks and depression claimed as secondary to biological 
experimentation is denied.  

Service treatment records are negative for any complaints of 
or treatment for headaches.  However, headaches are similar 
to tinnitus in that they lend themselves to lay observation 
and the Veteran is competent to report that he experienced 
in-service headaches.  In a September 2006 statement from the 
Veteran's spouse, she reported that he has had headaches ever 
since he got out of service.  

On VA primary care note dated in June 2007, the Veteran 
denied headaches.  However, in various statements he has 
reported having headaches.  On review, it is unclear whether 
the Veteran currently has a diagnosed disability manifested 
by headaches and if so, whether such disability is related to 
his reports that he had headaches while on active duty.  
Therefore, the Board finds that the requirements for a VA 
examination are met.  See 38 C.F.R. § 3.159(c)(4) (2008); 
McLendon, supra.

Similarly, service treatment records are negative for any 
complaints of or treatment for psychiatric problems.  
However, the Board notes that the Veteran's psychiatric 
system was not examined on separation.  In a June 2006 
statement, the Veteran reported depression and extreme 
nervousness before he got out of service, which he did not 
have checked out before he was discharged.  He reported that 
these symptoms have progressed.  A September 2006 statement 
from his spouse reports he has had panic attacks since 
service.  In his August 2007 Form 9, the Veteran reported he 
was in a highly nervous condition when he got out of the 
service and he knows this condition was brought on by the 
experiments.  

VAMC records show the Veteran is currently taking 
Amitriptyline for peripheral neuropathy.  Review of the 
medical evidence of record shows the Veteran has complaints 
of chronic insomnia but does not otherwise show a currently 
diagnosed psychiatric disability, to include panic attacks or 
depression.  

Notwithstanding the absence of clinical findings in service, 
or a diagnosis currently, the Veteran is competent to report 
feeling symptoms such as nervousness and panic attacks.  See 
Charles, supra.  Therefore, the Board finds that the 
requirements for a VA examination are met.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for headaches.  All 
necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has a disability 
manifested by headaches that is at 
least as likely as not related to his 
active military service or events 
therein.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Schedule the Veteran for an appropriate 
VA examination for a psychiatric 
disorder.  All necessary diagnostic 
tests and x-ray examinations should be 
completed.  The claims file should be 
provided to the examiner for review, 
and the examiner should note that it 
has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the Veteran currently has a psychiatric 
disability that is at least as likely 
as not related to his active military 
service or events therein.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.		Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for headaches.  All 
applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


